DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 153, seen in Fig. 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The examiner considers based on the disclosure seen in the specification in paragraph 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US 10626812 B2 (Davis).
Regarding claim 1, Davis (Fig.1) discloses a system, comprising: an internal combustion engine (10) having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19) configured to provide EGR to the engine via an EGR loop (60, Col.3 L.55-60); one or more first 
 Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered inherent that a standard spark plug and a plasma generating have first and 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
Regarding claim 2, Davis discloses the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein each of the one or more non-dedicated cylinders (18) has only one of the first spark plugs (33), and each of the one or more dedicated EGR cylinders (19) has only one of the second spark plugs (39).
Regarding claims 3 and 4, Davis discloses the limitations of claims 1 and 2 as discussed previously, where Davis further discloses  an electronic control system (72) operatively coupled to the one or more non-dedicated 
Regarding claim 6, Davis discloses the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein the different spark plug geometries include the first spark plug has a first electrode diameter and the second spark plug has a second electrode diameter that is smaller than the first electrode diameter (Col.6 L.13-43 discloses where the second spark plug or plasma igniter is a groundless plasma igniter, where a conventional spark plug has a J-hook type ground electrode, therefore the absence of the ground electrode is considered to be a diameter of zero for the ground electrode for the second spark plug which is smaller than a diameter of a J-type electrode on a conventional or first spark plug).
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered inherent that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug. 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode.
Regarding claim 7, Davis discloses the limitations of claim 1 as discussed previously, where Davis (Fig. 1) further discloses wherein only the first spark plugs (33) are operatively coupled with the one or more non-dedicated cylinders (18) and only the second spark plugs (39) are operatively coupled with the one or more dedicated cylinders (19).
Regarding claims 19 and 20 Davis (Fig.1, Col.9 L.57-Col.10 L.28)  discloses a method of operating an internal combustion engine (10), the method comprising: providing a dedicated EGR engine having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19), 
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered inherent that a standard spark plug and a plasma generating have first and 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis).
Regarding claim 8, Davis discloses the limitations of claim 1 where Davis further discloses wherein the internal combustion engine is a six cylinder engine wherein two cylinders are dedicated EGR cylinders (Col.4 L.46-67 discloses where the engine comprises a six cylinder, as well as embodiment where a four cylinder engine has two dedicated cylinders).
Davis however does not explicitly state that the engine is a six cylinder engine wherein two cylinders are dedicated EGR cylinders. When looking to applicant’s specification in paragraphs [0012 and 0029] which reference the six cylinder engine the fact the engine has six cylinders does not appear to be a critical feature of the claimed invention. Where the MPEP in section 2144 III establishes that legal precedent can provide the rationale supporting obviousness only if the facts in the case are sufficiently similar to those in the application particularly in the case where applicant has failed to demonstrate the criticality of a specific limitation. Therefore, the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention modify the engine of Davis such that it is a six cylinder engine with two dedicated cylinders provided it is considered to be a matter of optimization within prior art conditions or through routine experimentation given it would be obvious to try creating a six cylinder engine with two dedicated cylinders since Davis already discloses a design need for both of these features separately and there are a finite number of possible total possible cylinders and dedicated EGR cylinders. Where the courts have established prior precedent in KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007) that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 

Claims 5, 9, 11-15, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017 (Pineda).
Regarding claim 5, Davis discloses the limitations of claim 1 as discussed previously.
Davis fails to disclose wherein the different spark plug geometries include the first spark plug has a first spark gap and the second spark plug has a second spark gap that is greater than the first spark gap.
Pineda however discloses where a first conventional type spark plug has a gap of 0.7 mm on page 56 and where a second plasma type spark plug has a gap of 2.5 mm on page 79, therefore the plasma spark plug or second spark plug has a gap which is larger than a first or conventional type spark plug. 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug have the gap geometries described by Pineda provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the gap geometries of the traditional spark plug and 

Regarding claim 9, Davis discloses the limitations of claim 1 as discussed previously.
Davis fails to disclose wherein the different spark plug geometries include the first spark plug has a first heat range and second spark plug has a second heat range that is greater than the first heat range.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring at a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where figure 2.3 depicts where a Corona with four pronged electrode, RF glow and Pulsed ns Discharge type plasma igniters are the focus of the research of Pineda and are highlighted in bold. The plasma type igniters seen highlighted in bold in figure 2.3 have a higher Temperature value or heat range associated with the Y-axis than a conventional Thermal Arc type discharge associated with an automotive spark plug positioned lower on the electron energy scale.
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark 
Regarding claim 11, Davis (Fig. 1, Abstract) discloses a system, comprising: an internal combustion engine (10) having one or more non-dedicated cylinders (18) and one or more dedicated EGR cylinders (19) configured to provide EGR to the engine via an EGR loop (60), wherein each of the one or more non-dedicated cylinders has only one of a first spark plug (33), and wherein each of the one or more dedicated EGR cylinders (19) has only one of a second spark plug (39).
Davis fails to disclose wherein the first spark plug is configured to perform a first spark to a first temperature range, the second spark plug is configured to perform a second spark to a second temperature range wherein the second temperature range is higher than the first temperature range.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark occurring a thermal arc regime as seen in figures 2.3, 2.4 and 2.5. Where 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range that is greater than the first heat range provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the heat ranges of the traditional spark plug and the plasma igniter where predictable as each of these respective heat ranges are known in the art. 
Regarding claim 12, Davis in view of Pineda disclose the limitations of claim 11 as discussed previously.
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017,” discloses that a traditional spark plug has a j-hook type electrode and a corona or plasma igniter that has a four pronged electrode ignition means. In addition, the company Transient Plasma Ignition on their website https://tpsignition.com/#tps-difference, features a video seen at the following URL https://vimeo.com/122684299 which shows cross-sections of both a standard high-energy spark plug and a plasma spark plug, where the cross-sections seen of the two different types of spark igniters seen in the video have different geometries.
Regarding claim 13, Davis in view of Pineda disclose the limitations of claims 11 and 12 as discussed previously.
Davis fails to disclose wherein the different spark plug geometry includes the first spark plug has a first spark gap, and the second spark plug has a second spark gap that is greater than the first spark gap.
Pineda however discloses where a first conventional type spark plug has a gap of 0.7 mm on page 56 and where a second plasma type spark plug has a gap of 2.5 mm on page 79, therefore the plasma spark plug or second spark plug has a gap which is larger than a first or conventional type spark plug. 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug have the gap geometries described by Pineda provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the gap geometries of the traditional spark plug and the plasma igniter where predictable as each of these respective gap geometries are known in the art. 
Regarding claim 14, Davis in view of Pineda disclose the limitations of claims 11 and 12 as discussed previously.
Davis fails to disclose wherein the different spark plug geometry includes the first spark plug has a first heat range and the second spark plug has a second heat range that is higher than the first heat range.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range that is greater than the first heat range provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the heat ranges of the traditional spark plug and the plasma igniter where predictable as each of these respective heat ranges are known in the art. 
Regarding claim 15, Davis in view of Pineda disclose the limitations of claims 11 and 12 as discussed previously, where Davis (Fig. 1) further discloses wherein the different spark plug geometries include the first spark 
Davis is not explicit in the structural features of the standard spark plug in contrast to the plasma generating spark plug 39, however based on the understood differences to a person of ordinary skill in the art between a standard spark plug and a plasma generating spark plug it is considered inherent that a standard spark plug and a plasma generating have first and second physical characteristics such that there are different spark plug geometries between that of the first and second spark plug. 
The examiner provides the following evidence to support the understanding of the inherent structural differences between a standard spark plug and that of a plasma generating spark plug p.56 of, “D.Pineda Advanced ignition for Automotive Engines
Regarding claims 17 and 18, Davis in view of Pineda disclose the limitations of claim 11 as discussed previously, where Davis further discloses an electronic control system (72) operatively coupled to the one or more non-dedicated cylinders (82) and the one or more dedicated EGR cylinders (19), the electronic control system is configured to control the one or more non-dedicated cylinders in a first combustion mode, and the electronic control system is configured to control the one or more dedicated EGR cylinders in a second combustion mode; wherein the first combustion mode is stoichiometric, and the second combustion mode is rich (Fig.1, Col.9 L.57-Col.10 L.28 discloses where ECU is operatively coupled to dedicated and non-dedicated cylinders and controls or operates the non-dedicated cylinders in first or stoichiometric mode of operation and operates or controls the dedicated cylinders to be at a rich air/fuel ratio).
Regarding claim 21, Davis discloses the limitations of claim 19 as discussed previously.
Davis fails to disclose energizing the first spark plug within the non-dedicated cylinder to emit a first spark having a first temperature; and energizing the second spark plug within the dedicated EGR cylinder to emit a second spark having a second temperature, wherein the second temperature is higher than the first temperature.
Pineda (pages 35-44) however discloses where a first traditional spark plug with J-type electrode typically provides a capacitive or inductive spark 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Pineda for use as the plasma igniter of Davis such that the different spark plug geometries include where the first spark plug or conventional type spark plug has a first heat range and the second spark plug or plasma discharge type spark plug has a second heat range that is greater than the first heat range provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the heat ranges of the traditional spark plug and the plasma igniter where predictable as each of these respective heat ranges are known in the art. 

Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of S.Gupta Technologies for Gaseous Fueled Advanced Reciprocating Engine Systems- Argonne National Laboratory 2011 (Gupta).
Regarding claim 10, Davis discloses the limitations of claim 1 as discussed previously, where Davis further discloses that the first or conventional spark plug (33) is connected to a non-dedicated cylinder (18) and a second spark plug or plasma igniter (39) has a tip which is exposed in a combustion chamber of the dedicated cylinder (19, Col.6 L.26-27). The first spark plug having a first tip protrusion exposed in the non-dedicated cylinder is considered to an implicit feature for operation of spark ignition in the cylinder, for further reference see MPEP section 2112.
Davis fails to disclose wherein the second spark plug has a second tip protrusion that is greater than the first tip protrusion.
Gupta however discloses wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug (Page 13 depicts a plasma type spark plug which has a longer tip protrusion or ribbed section of the conductive outer wall portion of the plasma plug than the ribbed section of the conductive outer wall portion of the spark plug, the length of the tip protrusions are denoted along dashed lines seen below).

    PNG
    media_image1.png
    444
    688
    media_image1.png
    Greyscale

The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Gupta for use as the plasma igniter of Davis such that the different spark plug geometries include wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the lengths of the tip protrusions of the second spark plug or plasma spark plug and the first tip protrusion of a conventional spark plug where predictable as each of these respective tip protrusions are known in the art. 

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 10626812 B2 (Davis) in view of in view of D.Pineda Advanced ignition for Automotive Engines University of California Berkley Spring 2017 (Pineda) further in view of S.Gupta Technologies for Gaseous Fueled Advanced Reciprocating Engine Systems- Argonne National Laboratory 2011 (Gupta).
Regarding claim 16, Davis in view of Pineda disclose the limitations of claim 11 as discussed previously, where Davis further discloses that the first or conventional spark plug (33) is connected to a non-dedicated cylinder (18) and a second spark plug or plasma igniter (39) has a tip which is exposed in a combustion chamber of the dedicated cylinder (19, Col.6 L.26-27). The first spark plug having a first tip protrusion exposed in the non-dedicated cylinder is considered to an implicit feature for operation of spark ignition in the cylinder, for further reference see MPEP section 2112.
Davis fails to disclose wherein the second spark plug has a second tip protrusion that is greater than the first tip protrusion.
Gupta however discloses wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug (Page 13 depicts a plasma type spark plug which has a longer tip protrusion or ribbed section of the conductive outer wall portion of the plasma plug than the ribbed section of the conductive 
The examiner considers it to be obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further select a plasma igniter from Gupta for use as the plasma igniter of Davis such that the different spark plug geometries include wherein a second spark plug or plasma spark plug has a second tip protrusion that is greater than the first tip protrusion of a conventional spark plug provided this would be a matter of a simple substitution of one know element for another to yield predictable results as seen discussed in MPEP section 2143 I B, given the lengths of the tip protrusions of the second spark plug or plasma spark plug and the first tip protrusion of a conventional spark plug where predictable as each of these respective tip protrusions are known in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140190458 A1 discloses operating several cylinders in a stoichiometric mode and only operating the cylinder providing EGR in a rich mode.
US 9605645 B2 discloses that conventional spark plug devices, a single bar of approximately 0.125'' diameter is separated from a cathode element by a gap which is typically in the range of 0.030''+/-.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/MICHAEL A KESSLER/Examiner, Art Unit 3747